Citation Nr: 1709469	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-02 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1968 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2016, the issue was last before the Board, at which time it was remanded for further development.  At that time, the Board granted a claim of entitlement to service connection of arthritis of the bilateral sacroiliac joints and denied a claim of entitlement to service connection for a bilateral hip disability.  The issue of entitlement to a TDIU has returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2016, the Board remanded the issue of entitlement to a TDIU for further consideration following the assignment of an initial evaluation and effective date for arthritis of the bilateral sacroiliac joints, per the Board's award of service connection for that disability.  That development was completed.  However, a review of the electronic claims file reveals that following the most recent Supplemental Statement of the Case (SSOC) in October 2016, relevant VA records and examination reports were associated with the claims file.  As such, the matter must be remanded for the issuance of a SSOC.  See 38 C.F.R. § 19.31 (2015).




The Board acknowledges, that on August 6, 2012, Congress enacted the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165. Section 501 amends 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of, or subsequent to, the submission of a Substantive Appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 is applicable to claims in which a Substantive Appeal is filed on or after February 2, 2013.  Here, a Substantive Appeal was filed in August 2010, and the automatic waiver only applies if the evidence was submitted by the Veteran and/or his representative.

Accordingly, the case is REMANDED for the following action:

Review the record and readjudicate the Veteran's claim of entitlement to a TDIU with specific consideration of relevant VA records and examination reports that were associated with the claims file following the issuance of the October 2016 SSOC.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a SSOC noting the review of the foregoing VA records and examination reports and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




